OPINION AFTER REMAND TO DISTRICT COURT FOR SUPPLEMENTAL FINDINGS OF FACT AND CONCLUSIONS OF LAW
BROOKSHIRE, Justice.
The District Judge, pursuant to our order of remand, 697 S.W.2d 687, has made and filed detailed special and additional findings of fact and conclusions of law relating to the confession of Appellant, Frank Galen Morris. We have carefully considered the same and we have carefully considered also the “Objection [sic] and Exception [sic] to Supplemental Findings and Conclusions” filed by the Honorable Houston Thompson, attorney for Appellant.
We have followed and adhered to the opinion of the Court of Criminal Appeals on the Appellant’s Petition for Discretionary Review. Furthermore, we have reconsidered the Appellant’s contentions regarding the taking of his confession in accordance with the opinion of the Court of Criminal Appeals dated June 21, 1985. We now, again, affirm the judgment and sentence of the trial court, finding the Appellant guilty and assessing his punishment at imprisonment in the Texas Department of Corrections for a term of 30 years.
AFFIRMED.